         Case 5:20-cv-00272-MTT Document 44 Filed 05/10/21 Page 1 of 5




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                                MACON DIVISION

ACETRA FATAH,                                 )
                                              )
                                              )
                    Plaintiff,                )
                                              )
             v.                               )   CIVIL ACTION NO. 5:20-CV-272 (MTT)
                                              )
EQUIFAX INFORMATION SERVICES,                 )
LLC, et al.,                                  )
                                              )
                                              )
                Defendants.                   )
 __________________                           )


                                          ORDER

      On March 2, 2020, the Court denied the furnisher Defendants’ motions to dismiss

because those “motions and [their supporting] briefs d[id] not establish they [we]re

entitled to dismissal of Fatah’s complaint.” Doc. 39 at 10-11. However, the Court also

noted that

      The complaint is deficient in at least one respect: Fatah does not allege she
      actually disputed the accuracy of that information. Rather, she alleges she
      “submitted a letter to Equifax requesting that the credit bureau remove the
      notation of ‘account in dispute.’” Doc. 1 ¶ 9. A copy of that letter is not in the
      record, and she does not allege the letter informed Equifax that the “account
      in dispute” notation was inaccurate. In other words, Fatah makes no
      allegation she ever “dispute[d] . . . the completeness or accuracy” of the
      “account in dispute” notation. 15 U.S.C. § 1681s-2(b).

      As a result, it appears that she fails to state a claim.

Id. at 5. The Court ordered her to show cause why her complaint should not be

dismissed. Id. at 5, 11.
             Case 5:20-cv-00272-MTT Document 44 Filed 05/10/21 Page 2 of 5




          In response, Fatah makes two arguments. First, she argues that paragraphs 8

and 9 of her complaint allege she disputed the accuracy of her credit report. Those

paragraphs, in full, read:

          8. Plaintiff no longer disputes the Errant Tradelines.

          9. On February 4, 2020, Plaintiff obtained her Equifax credit disclosure
          and noticed the Errant Tradelines reporting with a notation of “account in
          dispute”. On or about March 31, 2020, Plaintiff submitted a letter to
          Equifax requesting that the credit bureau remove the notation of “account
          in dispute”.

Fatah admits that she “did not expressly plead that she requested the dispute notation

to be removed because she no longer disputed the furnishers’ tradelines—i.e., the

allegations in Paragraph 9 resulted from the allegations of Paragraph 8,” but she insists

that “that was Plaintiff’s intent of pleading Paragraphs 8 and 9 of the complaint.” Doc.

40 at 2.

          Fatah’s intent, of course, is not relevant to whether her complaint states a claim.

Nor is Paragraph 8, which is in the present tense and, therefore, reveals nothing about

whether Fatah disputed the tradeline at the time she contacted Equifax. 1 Nor does

Paragraph 9 plead that she actually disputed the accuracy of any information on her

credit report. Rather, it pleads she “request[ed] that the credit bureau remove the

notation of ‘account in dispute.’” Doc. 1 ¶ 9. But Fatah cites no authority for the

proposition that a mere “request” triggers a statutory duty to investigate. 2 Put

differently, a furnisher is not required to investigate any time a CRA tells them a


1 And even if she had pleaded she no longer disputed the tradelines as of February 4, 2020, that would
not be relevant, either. Though Fatah’s allegations are imprecise, “no longer disputes” presumably
means she does not subjectively take issue with the accounts. But what matters is what she
communicated to Equifax and when she communicated it. Put differently, Fatah’s complaint does not
include an allegation that she withdrew her dispute.

2   If Fatah finds authority to support that proposition, she may submit it with a motion for reconsideration,


                                                       -2-
         Case 5:20-cv-00272-MTT Document 44 Filed 05/10/21 Page 3 of 5




consumer requested a change on the credit report. Rather, a consumer can only trigger

a duty to investigate by actually disputing the accuracy of a tradeline. 15 U.S.C. §

1681s-2(b).

       Second, Fatah attaches a letter to Equifax. That letter, which is attached to her

response, is not part of the pleadings. Nonetheless, the Court will consider it as if it

were. The letter reads:

       [Equifax address]

              Dear Whoever,

       [X] There are things that do not belong on my credit report for the following
       below reason on the below accounts:

              [listing accounts]

       [X] I no longer dispute the above accounts. Please remove all of the
       disputed comments from the above accounts.

                                   Thank you.

                                   [signature “w/ permission”]
                                   Acetra Fatah

The first paragraph is vague. It let the CRA—and as alleged, the furnishers—know

“[t]here are things that do not belong on [Fatah’s credit report],” for yet-unspecified

reasons, “on the below accounts.” The second paragraph lets the furnishers know she

no longer disputes those accounts. It then requests they “remove all of the disputed

comments”—although Fatah never actually identifies which “comments” are disputed—

“from those accounts.” Doc. 40-1 at 1-2. There are several issues:

       First, her statement that she no longer disputes the accounts contradicts her

reference to “disputed comments.” Certainly, if Fatah had clearly stated that she

disputed the “account in dispute” notations, that contradiction goes away. But the



                                             -3-
         Case 5:20-cv-00272-MTT Document 44 Filed 05/10/21 Page 4 of 5




furnisher was not required to guess that the “disputed comments” meant the “account in

dispute” notation. Rather, in light of the vagueness, lack of detail, and generally poor

draftsmanship of the letter, the most reasonable conclusion would have been that the

letter simply contradicted itself. In any event, a letter that closes with a request to

“remove all of the disputed comments” does not reasonably convey the message that

the consumer no longer disputes the account.

       Second, Fatah’s letter did not actually dispute the accuracy of the tradelines.

Nowhere in the letter did she claim there were any inaccuracies—only that she no

longer disputed “the above accounts.”

       Third, and relatedly, neither the letter nor the complaint alleges the “account in

dispute” notation was actually inaccurate. There is no allegation in the letter or the

complaint that she had previously withdrawn her dispute. Accordingly, at the time Fatah

received her credit report on February 4, 2020, the accounts were still in dispute, and

the information was, therefore, accurate. Even if the letter were clear enough to

withdraw her disputes, which it was not, that does not mean the information on the

February 4, 2020 credit report was inaccurate.

       In short, the letter does not show that Fatah notified the furnishers that she

disputed the “account in dispute” notation. At most, Fatah’s letter would have

communicated that she withdrew some disputes, but retained (unspecified) others.

       Because Fatah’s complaint, even when construed alongside her letter, does not

allege she disputed the accuracy of any information on her tradeline, the complaint fails

to state a claim.




                                             -4-
        Case 5:20-cv-00272-MTT Document 44 Filed 05/10/21 Page 5 of 5




      Finally, Fatah requests that if the Court determines she fails to state a claim, she

should be permitted to amend. The Court does not normally consider conditional

motions to amend. However, the Court will allow Fatah fourteen days to file a motion

to amend. That motion must include as an attachment the proposed verified amended

complaint.

      SO ORDERED, this 10th day of May, 2021.

                                                 S/ Marc T. Treadwell
                                                 MARC T. TREADWELL, CHIEF JUDGE
                                                 UNITED STATES DISTRICT COURT




                                           -5-
